              Case 4:20-cv-02884-HSG Document 28
                                              29 Filed 09/02/20 Page 1 of 3



 1   Stanley Goff, Bar No. 289564
     15 Boardman Place Suite 2
 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4
     Attorney for Plaintiffs
 5

 6                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7    HECTOR A. HERNANDEZ; and MARIA          4:20-cv-02884-HSG
      IBARRA as co-successors-in-interest for
 8
      Decedent, HECTOR HERNANDEZ,
 9                                                     NOTICE OF WITHDRAWAL AND
                 Plaintiffs,                           SUBSTITUTION OF COUNSEL AND
10                                                     (PROPOSED) ORDER
      vs.                                              
11

12    COUNTY OF ALAMEDA, a municipal
      corporation; WELLPATH, a professional
13    corporation; and DOES 1-50, inclusive,
      individually, jointly and severally,
14

15                Defendants.

16
     TO THE HONORABLE COURT AND TO ALL PARTIES:
17

18   PLEASE TAKE NOTICE that the Plaintiffs have now retained the Law Office of Stanley Goff

19   as legal counsel in the above-captioned matter. Withdrawing counsel for Plaintiff is:
20
     JAMES COOK from the Law Office of John Burris
21   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
22   Oakland, California 94621
     Telephone: (510) 839-5200
23
     Facsimile: (510) 839-3882
24   john.burris@johnburrislaw.com
     james.cook@johnburrislaw.com
25

26

27

28
               Case 4:20-cv-02884-HSG Document 28
                                               29 Filed 09/02/20 Page 2 of 3



 1
            All pleadings, orders and notices should henceforth be served upon the following
 2

 3   substituted counsel for plaintiffs:

 4   Stanley Goff, Bar No. 289564
     15 Boardman Place Suite 2
 5
     San Francisco, CA 94103
 6   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 7

 8
            The undersigned parties consent to the above withdrawal and substitution of counsel.
 9
     Dated: September 1, 2020                            By: /S/ Stanley Goff
10
                                                             Stanley Goff
11

12   Dated: September 1, 2020                            By: /S/ Hector Hernandez

13                                                         (Plaintiff)
14
     Dated: September 1, 2020                            By: /S/ Maria Ibarra
15
                                                          (Plaintiff)
16

17
     Dated: September 1, 2020                            By: /S/ James Cook

18                                                           James Cook
19          I hereby attest that I obtained concurrence in the filing of this document from the
20
     signatory on this e-filed document.
21
     Dated: September 1, 2020
22

23
                                                  LAW OFFICE OF STANLEY GOFF

24                                                By: /S/ Stanley Goff
25                                                Stanley Goff
26

27

28
              Case 4:20-cv-02884-HSG Document 28
                                              29 Filed 09/02/20 Page 3 of 3



 1

 2
                                     [PROPOSED] ORDER
 3
          The above withdrawal and substitution of counsel is approved and so ORDERED.
 4

 5
     DATED:      9/2/2020
 6

 7
                                            HONORABLE Haywood S. Gilliam , Jr.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
